DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-21) in the reply filed on 03/04/2021 is acknowledged.
Claims 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Information Disclosure Statement
	Applicant is reminded of their duty to disclose material information to the Office. A related invention is claimed in application no. 16/788,189. In that application an Office Action was mailed 
01/04/2021 citing art material to the claimed invention. 



Drawings
Figures 10A and 10B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant admits Figs. 10A and 10B are prior art at pg. 26 ll. 8. 

Claim Interpretation
On pg. 14 ll. 8, applicant recites “monolithic (part of the same material)”. The phrase “(part of the same material)” could be construed as a definition for “monolithic”. While applicant is free to act as their own lexicographer, applicant must clearly redefine a term “so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to redefine” the term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Here applicant has not clearly redefined the term. Specifically, “part of the same material” may just be a restatement of how the lasers are formed on the platform and not intended as a redefinition of “monolithic”. Since the term has not been clearly redefined, the Office will interpret “monolithic” consistent with the broadest reasonable interpretation of the plain meaning of the term and will not limit “monolithic” to mean “part of the same material”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “in/on”. It is unclear if applicant intends this language to be interpreted as “in and on” or “in or on”. Accordingly, the claim is indefinite as there are multiple interpretations of the claims due to a lack of conjunction. For the purpose of this Office Action, the Office will interpret the claim as “in or on”. 
Claims 2-12 and 14-21 are indefinite at least based on their dependence from claim 1 or 13.
Claims 9 and 20 are indefinite for similar reasons. Claim 9 recites “splitters/combiners” and claim 20 recite “splitters/combiners/MMI”. These claims are indefinite, because it is unclear if the claims should be read as “splitters or combiners” or “splitters and combiners” and “splitters, combiners, or MMI” or “splitters, combiners, and MMI”. 
Claims 9 and 20 are additionally indefinite, because “MMI” is not defined. “MMI” may be interpreted in a number of ways. For the purpose of this Office Action, “MMI” will be interpreted as “multimode interference”. 
Claim 20 is additionally indefinite. “Splitters/combiners/MMI” appears to be an improper Markush Grouping. Markush groupings must share “a single structural similarity” or common use. MPEP 
Claims 2, 3, 8, 9, 12, 14, 15, 19, and 20 are rejected as improper Markush groupings. A Markush group is any group of alternative limitations. MPEP 2173.05(h). The Markush groupings in claims 2, 3, 8, 9, 12, 14, 15, 19, and 20 appear to be open groups as opposed to closed groups, because they use the transitional phrase “include” or “including”. MPEP 2173.05(h). Applicant is advised that groups of alternative limitations must be closed groups that use the phrase “consisting of”. For the purpose of this Office Action, the Office will interpret the lists as closed.
Claims 8, 9, 12, and 19 are also indefinite for using “including one of…and”. Courts have interpreted “including one of…or” and “including one of…and”. Based on applicant’s disclosure, everywhere applicant uses “including one of…and” appears to be properly written as “including one of…or”. For the purpose of this Office Action, the Office will interpret the language as “including one of…or”. 
Claim 10 is additionally indefinite. Claim 10 recites “Tg” without proper definition. For the purpose of this Office Action, the Office will interpret “Tg” as “glass transition temperature”. 
Claim 10 is additionally indefinite. Claim 10 recites “a Tg 150oC to >200oC”. This recitation is indefinite, because it appears to be claiming a range, but is not in a format that allows the bounds of the range to be determined (e.g. Tg may be greater than 150oC to 200oC, greater than or equal to 150oC to 200oC, or greater than 150oC). For the purpose of this Office Action, the Office will interpret the limitation as 150oC < Tg < 200oC.

Claim 17 is additionally indefinite. Claim 17 recites “the polymer modulator and the waveguides include InP”. It is unclear how a “polymer modulator” can include a semiconductor material. The Office will interpret the claim consistent with claim 7 that requires “the polymer modulator is optically coupled to the monolithic laser by waveguides including InP waveguides”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 2003/0095737), hereafter Welch, in view of DeRose et al. (US 2010/0014800, hereafter DeRose.
Regarding claim 1, Welch et al. discloses a platform (Figs. 4 and 5 element 32); a monolithic laser formed in/on the platform (Figs. 4 and 5 element 12); and an electro-optic modulator monolithically built onto the platform and optically coupled to the monolithic laser (Figs. 4 and 5 element 14). Welch does not explicitly disclose the polymer modulator including: a first cladding layer; a passive core region with a surface abutting a surface of the first cladding layer, the passive core region extending to define an optical input optically coupled to the monolithic laser and an optical output for the modulator; a shaped electro-optic polymer active component with a surface abutting a surface of a central portion of the passive core region, the shaped electro-optic polymer active component being polled to align dipoles and promote modulation of light, the shaped electro-optic polymer active component having a length that extends only within a modulation area defined by modulation electrodes; and a second cladding layer enclosing the shaped electro- optic polymer active component and designed to produce adiabatic transition of light waves traveling in the passive core region into the shaped electro-optic polymer active component to travel the length of the shaped electro-optic polymer active component and return to the passive core region. However, DeRose discloses the polymer modulator (Figs. 1, 2a, and 2b elements 10 or 40) including: a first cladding layer (element 18); a passive core region with a surface abutting a surface of the first cladding layer (element 32 of element 20), the passive core region extending to define an optical input optically coupled to the monolithic laser and an 
Regarding claim 2, Welch further discloses the monolithic laser includes one of a distributed feedback laser, a Fabry-Perot laser, a distributed Bragg reflector laser, or a tunable laser (Figs. 4 and 5 element 12).
Regarding claim 3, DeRose further discloses the polymer modulator includes one of an intensity modulator, a Mach-Zehnder modulator, a directional-coupler modulator, or a polarization modulator (Fig. 2b; [0029]).
Regarding claim 4, DeRose further discloses the polymer modulator includes a Mach-Zehnder interferometer type modulator (Fig. 2b; [0029]).
Regarding claim 5, Welch further discloses the platform is formed of InP (Figs. 4 and 5 element 32).
Regarding claim 6, Welch further discloses the modulator is optically coupled to the monolithic laser by one of free space, polymer waveguides, or semiconductor waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses waveguides leading to the polymer modulator ([0015]).
Regarding claim 7, Welch further discloses the modulator is optically coupled to the monolithic laser by waveguides including InP waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses waveguides leading to the polymer modulator ([0015]).
Regarding claim 8, Welch further discloses the modulator is optically coupled to the monolithic laser by waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses input waveguides including one of 3-layer, 4-layer and 5-layer polymer waveguides (Fig. 1 elements 18, 20, and 22 in element 32).
Regarding claim 9, Welch further discloses the modulator is optically coupled to the monolithic laser by waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses the polymer modulator is a Mach- Zehnder interferometer modulator (Fig. 2b; [0029]) optically coupled 
Regarding claim 11, DeRose further discloses the polymer modulator includes multilayer polymer waveguides (Fig. 1 elements 18, 20, and 22 in element 32). Welch in view of DeRose do not explicitly disclose the polymer waveguides having a propagation loss less than 2.2dB/cm with device insertion loss less than 6dB. However, DeRose discloses all of the claimed structural limitations of the modulator, and thus suggests a modulator that must inherently have all the same properties, wherein insertion loss and propagation loss are inherently determined by the structure of the device. If it is not found to be inherently disclose based on the identical structure of DeRose, the Office takes Official Notice that insertion and propagation loss are determined by the structure of the device and maybe optimized based on competing factors such as budget and intended use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Welch in view of DeRose with the polymer waveguides having a propagation loss less than 2.2dB/cm with device insertion loss less than 6dB in order to optimize competing factors such as budget and performance based on the intended use of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, DeRose further discloses the polymer modulator and multilayer polymer waveguides include one of a ridge waveguide and an inverted ridge waveguide (Figs. 1 and 2B element 20).
Regarding claim 13, Welch et al. discloses a substrate (Figs. 4 and 5 element 32); a lower electrode on the substrate ([0160]), a monolithic laser formed in/on the platform (Figs. 4 and 5 element 12); and an electro-optic modulator monolithically built onto the platform and optically coupled to the monolithic laser (Figs. 4 and 5 element 14). Welch does not explicitly disclose the polymer modulator 
Regarding claim 14, Welch further discloses the monolithic laser includes one of a distributed feedback laser, a Fabry-Perot laser, a distributed Bragg reflector laser, or a tunable laser (Figs. 4 and 5 element 12).
Regarding claim 15, DeRose further discloses the polymer modulator includes one of an intensity modulator, a Mach-Zehnder modulator, a directional-coupler modulator, or a polarization modulator (Fig. 2b; [0029]).
Regarding claim 16, Welch further discloses the substrate is formed of InP (Figs. 4 and 5 element 32).
Regarding claim 17, Welch further discloses the modulator is optically coupled to the monolithic laser by waveguides including InP waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses waveguides leading to the polymer modulator ([0015]).
Regarding claim 18, DeRose further discloses the polymer modulator includes multilayer polymer waveguides (Fig. 1 elements 18, 20, and 22 in element 32). Welch in view of DeRose do not explicitly disclose the polymer waveguides having a propagation loss less than 2.2dB/cm with device insertion loss less than 6dB. However, DeRose discloses all of the claimed structural limitations of the modulator, and thus suggests a modulator that must inherently have all the same properties, wherein insertion loss and propagation loss are inherently determined by the structure of the device. If it is not found to be inherently disclose based on the identical structure of DeRose, the Office takes Official Notice that insertion and propagation loss are determined by the structure of the device and maybe optimized based on competing factors such as budget and intended use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Welch in view of DeRose with the polymer waveguides having a propagation loss less than 2.2dB/cm with device insertion loss less than 6dB in order to optimize competing factors such as budget and performance based on the intended use of the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, DeRose further discloses the polymer modulator and multilayer polymer waveguides include one of a ridge waveguide and an inverted ridge waveguide (Figs. 1 and 2B element 20).
Regarding claim 20, Welch further discloses the modulator is optically coupled to the monolithic laser by waveguides (Figs. 4 and 5 element 42 between elements 12 and 14). DeRose further discloses the polymer modulator is a Mach- Zehnder interferometer modulator (Fig. 2b; [0029]) optically coupled to the input (Pin) by waveguides including one of splitters/combiners/MMI (Fig. 2b shows a Y-splitter).
Regarding claim 21, DeRose further discloses the polymer modulator is a direct drive polymer modulator (Fig. 1). Welch in view of DeRose do not explicitly disclose a drive voltage of approximately 0.5V. However, the Office takes Official Notice that optimizing the drive voltage of modulators in order to optimize device performance is well known in the art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Welch in view of DeRose with a drive voltage of approximately 0.5V, since it is known in the art to optimize drive voltage of modulators in order to optimize device performance and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-21 of U.S. Patent No. 10,527,786 in view of DeRose. 
Claims 1-21 are taught by claims 1-21 of U.S. Patent No. 10,527,786 except for the details of the polymer modulator. However, DeRose discloses the details of the polymer modulator as is outlined above. Accordingly, claims 1-21 are obvious under U.S. Patent No. 10,527,786 in view of DeRose.
Claims 1-3, 5-7, and 9-17 of U.S. Application No. 16/788,189 in view of Welch.


Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 and the obviousness type double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Joshua King/               Primary Examiner, Art Unit 2828
06/19/2021